Citation Nr: 1532200	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee and leg disability (claimed as arthritis), to include as a result of an undiagnosed illness.

2.  Entitlement to service connection for a skin rash, to include as a result of an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by swollen lymph nodes (claimed as lymphnoids), to include as a result of an undiagnosed illness.   

4.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include as secondary to a right knee and leg disability.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1979 to February 1983.  He subsequently had two years of service in the Navy Reserve.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  At the Veteran's request, a June 2012 hearing before the Board was scheduled, which the Veteran cancelled in a June 2012 correspondence; thus the Board considers his hearing request withdrawn, and will proceed with adjudication of the case based on the evidence of record.  In August 2012, the case was remanded for further development by another Veterans' Law Judge (VLJ); it is now before the undersigned.

The Board notes the Veteran's claim of service connection for a variously diagnosed psychiatric disability has been so characterized because the record indicates several psychiatric diagnoses, and to afford the Veteran the broadest possible scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The remaining claims have been recharacterized in light of the Veteran's contentions that such problems may also be related to service in the Persian Gulf.

The issue of service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran complained of and received treatment for right knee and leg pain during service that did not lead to a chronic right knee or leg disability; right knee or leg arthritis was not diagnosed during service or in the first postservice year; the Veteran's current right knee disability is not shown to be otherwise related to his military service or right knee or leg complaints therein.

2.  There is no objective evidence of record to support a current diagnosis of a lymph node disability.

3.  The Veteran was evaluated in service for psychiatric symptoms and noted to have probable anxiety and fear; a chronic psychiatric disability was not diagnosed during service; the Veteran's current adjustment disorder with mixed anxiety and depressed mood and personality disorder are not shown to be otherwise related to his military service, and there are no service-connected disabilities upon which a secondary theory of entitlement may be premised. 


CONCLUSIONS OF LAW

1.  Service connection for a right knee or leg disability, to include as an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for a disability manifested by swollen lymph nodes, to include as an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  Service connection for a variously diagnosed psychiatric disorder, to include as secondary to a right knee or leg disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the March 2015 supplemental statement of the case.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board acknowledges that the Veteran's representative has expressed concern over whether VA has fully complied with its duty to assist insofar as retrieving medical records is concerned.  To that end, the Board finds a brief review of the specific actions taken to fulfill that duty may be helpful.  The Veteran's original claim identified the following providers in conjunction with the issues currently on appeal: Dr. Leflore, the Brooks Army Medical Center, and Dr. Bell.  The Veteran himself indicated that Dr. Leflore is deceased, a request to the Brooks Army Medical Center returned a negative April 2008 response indicating there were no records related to the Veteran at that facility, and a request to Dr. Bell for records also returned a negative March 2008 response indicating the records sought were unavailable.  Furthermore, the Board acknowledges that the representative has also stated that there is an "indication" that the Veteran may have been treated at the "N&MCRC-Medical Center" at 311 East Arsenal Street, San Antonio, Texas.  However, the Board did not find any such allegations that treatment relevant to the disabilities on appeal was received at such a facility.  

In August 2012, the case was remanded to obtain updated VA and private treatment records, to verify service dates and obtain service personnel records showing duty stations and verifying whether the Veteran served in Southwest Asia (as he has alleged), and to obtain any available records from the Social Security Administration (SSA).  The Board finds that the AOJ has substantially complied with those remand directives.  In particular, the Veteran's Virtual VA record includes updated VA treatment records dating through March 2015.  There is nothing indicating the Veteran identified any additional private records pertinent to the present appeal after the August 2012 remand was issued.  While the Board acknowledges that the Veteran's representative has alleged that the AOJ did not obtain verification of the Veteran's service dates and duty stations or obtain SSA records, a review of the record shows that such actions were in fact completed in September 2012.  Additional service personnel records confirming the Veteran's duty stations during active and reserve duty were obtained, as well as records associated with his claim for SSA benefits.  Although the Board notes that the AOJ did not issue a formal finding regarding whether the Veteran served in Southwest Asia (as instructed), such error does not disturb the Board's finding of substantial compliance because the records obtained clearly show that the Veteran's active and reserve service took place entirely in California and Texas; there is nothing of record which corroborates the Veteran's allegations of service in the Persian Gulf.  The Board also notes that, in his November 2008 notice of disagreement (NOD), the Veteran made additional allegations of error in the rating decision on appeal, specifically that it did not consider treatment records from the VA Mobile Clinic, and that several of his service records were filed under the wrong social security number (SSN).  To that end, a review of the record shows that the AOJ had, in fact, obtained records from the Mobile VA Outpatient Clinic (OPC) and they are explicitly listed as considered in the rating decision on appeal, and on remand, a search for records under incorrect SSNs was conducted.  Such records were found and added to the record in September 2012.  Thus, those concerns have been adequately addressed and any deficiencies alleged therein have been remedied.

VA examinations in conjunction with the Veteran's claims being adjudicated here were conducted in November 2011.  Together, they reflect a thorough consideration of the factual evidence and relevant medical history, and include rationales supporting all findings and opinions which cite to supporting clinical data and medical principles as appropriate.  Nothing that has been received since the November 2011 examinations suggests that the findings therein require further reconciliation or clarification.  Therefore, the Board finds that they are wholly adequate to support a merits-based analysis of the Veteran's claims.  Accordingly, VA's duty to assist is met.

In this regard, the Board is also cognizant that the representative-attorney has asserted failure to comply with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There was an RO hearing, but not a Board hearing.  Here, based on the review of evidence of the record, the Board remanded to seek additional evidence that could support these claims to seek additional VA and private evidence, as indicated above.  Under these circumstances ,the Board can identify no prejudicial Bryant error. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, to include arthritis, may be presumed to have been incurred or aggravated in service, if they are manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, presumptive service connection may also be established under 38 U.S.C.A. § 1117 (West 2014).  See also 38 C.F.R. § 3.317 (2014). Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran has alleged, on multiple occasions in the course of seeking treatment and in support of his present appeal, that he served in the Persian Gulf.  Specifically, he alleged that he served in the Persian Gulf on three separate occasions and was awarded a Bronze star for combat service.  The Board also notes that he has alleged that he was not provided a separation examination.  Service personnel records show that the Veteran had one period of active duty from February 1979 to February 1983, and thereafter served in the Navy Reserve until February 1985.  During the entirety of that time, a history of assignments shows he was stationed at San Diego, California, Alameda, California, and San Antonio, Texas.  There are absolutely no records suggesting that the Veteran had any foreign service.  Furthermore, the Veteran's DD-214 shows that he was awarded a Meritorious Unit Commendation, Navy Expeditionary Medal, Sea Service Deployment Ribbon with a Bronze Star, and a Battle Efficiency "E" Ribbon.  However, none of these citations indicates combat experience or service in the Southwest Asia theater of operations.  In so finding, the Board notes that the Bronze Star associated with his Sea Service Deployment Ribbon is not the same or equivalent to the type of Bronze Star award which denotes combat experience, as the latter is an independent medal, and must be adorned with a specific device (i.e. "v" for valor) to denote combat experience.  Similarly, the Battle Efficiency Ribbon only commends the Veteran's contributions to battle-readiness, and does not confirm actual engagement in combat with the enemy.  With respect to the allegation regarding his exit examination, his STRs clearly show a separation examination (and an additional, final orthopedic consultation) was conducted in February 1983 at the time of separation from active duty service.  In light of the above, the Board finds that there is no legal merit to any of the Veteran's presumptive theories of entitlement based on undiagnosed illnesses under 38 U.S.C.A. § 1117(38 C.F.R. § 3.317) (for his right knee or leg, skin disability, and lymphadenopathy).  Furthermore, while the Board does not question that the Veteran believes his allegations are true, the fact that they are plainly inconsistent with other evidence of record (particularly his service records and assignment history), and considering his STRs suggest a history of malingering in service for secondary gain (discussed further below), tend to detract from the objective credibility of his lay testimony as a whole as well as their probative value.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, facial plausibility of the testimony, and the consistency of the witness testimony).

Right Knee or Leg Disability

The Veteran contends that he injured his right knee or leg while walking down a stairwell aboard the U.S.S. Niagara Falls during service, was diagnosed with rheumatoid arthritis by the ship's doctor, and has had right knee or leg pain ever since.  

STRs show that the Veteran had no right knee or leg problems on enlistment examination.  In July 1979, he was seen for complaints of bilateral knee pain after playing basketball.  The note indicates that he had "probable traumatic arthritis or early chondromalacia."  No follow-up treatment or evaluation was indicated.  A July 1981 record shows he reported pain secondary to right thigh trauma for two days.  He was diagnosed with a soft tissue injury of the right thigh; no follow-up treatment or evaluation was indicated.  In November 1981, records show he reported right knee pain up to the mid-thigh, which was diagnosed as a pulled muscle.  In September 1982, he complained of right calf pain, but the doctor found little evidence of pathology, and noted that the Veteran's attitude implied secondary gain.  Specifically, he was very resistant to the idea that treatment would help, and instead wanted limited duty and a podiatry appointment.  On follow-up evaluation later that month, he again demanded light duty, and was diagnosed with "poor foot posturing vs. malingering."  On February 1983 separation examination, no musculoskeletal or lower extremity abnormalities were noted.  Though chronic knee pain was noted, it was not considered disabling (NCD).  An orthopedic consult at separation acknowledged that the Veteran had been evaluated several times for his knees, and that he complained of sharp, chronic right knee pain running down his calf.  However, the only diagnosis rendered was pes planus, and the examiner specifically noted that no other pathology was found.  

In his original claim for benefits, the Veteran reported that his injury occurred aboard the U.S.S. Niagara Falls, as described above, and added that it was during his first deployment to the Persian Gulf in July 1981.  He indicated that he was never given an exit examination or allowed to see another doctor, and that his right knee or leg disability has been a constant physical and mental affliction since discharge.  

In October 2006, the Veteran complained of right knee pain related to an injury while going down stairs during service, and X-rays that month showed early degenerative changes.  December 2006 X-rays showed minimal bilateral knee degenerative joint disease (DJD).  In June 2007, VA records include a notation of arthralgias.  In February 2008, VA records note complaints of right knee pains and a diagnosis for arthralgia.

In his May 2009 substantive appeal, the Veteran reported that the later part of his service was completed on light duty, and that he has required some form of orthotic support since, as well as knee braces.  October 2009 VA X-rays show a stable right knee with minimal degenerative osteoarthritis.  In January 2010, and several times thereafter, VA records note complaints of chronic knee or lower leg pain.  VA prescription lists indicate the Veteran takes Etodolac for joint pain.  

On November 2011 VA examination, the Veteran again reported that he hurt his knee descending stairs during service, and that he was given arch supports and light duty.  He described his symptoms as constant discomfort in the knee with occasional sharp pain, and said they have been present since discharge.  The examiner specifically acknowledged that there was a notation of "probable traumatic arthritis" during service, but found that such did not constitute a reliable diagnosis of arthritis because it was not confirmed by X-rays.  Although there were also later complaints of right knee pain in service, in each case, physical examinations showed normal knees without pathology.  The examiner found no STRs supporting a history of significant right knee trauma in service, and no official diagnosis of right knee arthritis until an October 2006 X-ray.  Considering the above, the lack of documented injuries in service, and normal knees on separation, the examiner opined that it was less likely than not that the Veteran's right knee or leg disability was related to his military service.

In June 2012, the Veteran reiterated that all his alleged disabilities began in service and that he has had continuous treatment for them since.  SSA records received in September 2012 show that he was awarded SSA benefits for osteoarthritis of the right knee.  VA treatment records through March 2015 show recurrent complaints of right knee or lower leg pain without significant treatment.   

After reviewing the record, the Board finds that the evidence is against a finding that the Veteran's right knee or leg disability is related to his military service.  First, as discussed above, the Veteran's theory of presumptive service connection for an undiagnosed illness or chronic multisymptom illness is without legal merit, as his service records do not show that the Veteran has had the requisite qualifying service in the Southwest Asia theater of operations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Furthermore, his right knee or leg disability has very clearly been diagnosed as DJD, and confirmed by X-rays.  Therefore, even assuming, arguendo, that he had qualifying service to warrant consideration of such presumption, it would nonetheless be inapplicable because the underlying disability is not a "qualifying chronic disability" under 38 C.F.R. § 3.17(a)(2)(i).  

STRs do not show that the Veteran was diagnosed with a chronic right knee or leg disability during service.  In so finding, the Board acknowledges the Veteran's allegation that he was diagnosed with rheumatoid arthritis during service.  However, the record does not reflect any such diagnosis during service, which further highlights the credibility issues discussed above vis-à-vis the Veteran's lay testimony.  Nonetheless, the Board is cognizant of the notation referring to "probable traumatic arthritis" in 1979.  Nonetheless, as the November 2011 VA examiner indicated, degenerative arthritis must be established by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In addition to the lack of X-ray confirmation of the notation in question (which could be characterized as a provisional diagnosis, at best), later physical examinations evaluating right knee complaints were normal and showed no pathology.  Moreover, the Veteran's knee and leg allegations consistently refer to treatment by arch supports for the feet, and much of his in-service complaints were ultimately evaluated or diagnosed as foot conditions (i.e., pes planus), rather than as a knee disability.  Critically, the Veteran's separation examination, which included a final orthopedic consultation specifically addressing his knee and leg pain, found his chronic knee pain was not considered disabling.  In light of the above, the Board finds that service connection is not warranted on the basis that a chronic knee or leg disability arose during service and has persisted since.  

Furthermore, there is nothing suggesting that right knee or leg arthritis was first diagnosed in the first postservice year.  On enlistment examination for the Reserve, no knee or lower leg abnormalities were noted, and the first documented diagnosis of arthritis is dated in October 2006.  Furthermore, notwithstanding the Veteran's allegation that he received continuous treatment for his right knee or leg disability since service, there is nothing in the record suggesting any right knee or leg treatment or complaints between discharge and his October 2006 diagnosis.  Moreover, October 2006 X-ray findings indicated early degenerative changes, which, at least facially, is not suggestive of onset over 20 years prior.  Absent any evidence of a diagnosis for arthritis in the first postservice year or continuity of symptomatology since, service connection is also not warranted on a presumptive basis for a chronic disability under 38 U.S.C.A. § 1112.  See also 38 C.F.R. § 3.307.  

Consequently, what remains for consideration is whether the Veteran's current right knee disability (diagnosed as DJD) is otherwise related to his right knee complaints during service.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The only medical opinion in the record addressing the etiology of the Veteran's right knee DJD is found in the November 2011 VA examination report.  As that negative opinion is supported by rationale that reflects a review of the entire record, consideration of the relevant in-service complaints and findings, and careful weighing of the available medical evidence and Veteran's statements with citation to medical principles and other factual data, it is highly probative in this matter.  Absent any other competent medical evidence to the contrary, it is also persuasive.  Therefore, service connection is also not warranted on the basis that the Veteran's right knee DJD is otherwise medically related to his military service or injuries therein.

Lymphadenopathy

The Veteran contends that he was diagnosed with a lymph node disability during service, and that he has continued to have a disability manifested by swollen or enlarged lymph nodes to this day.

STRs from his active duty period are entirely silent for any complaints, treatment, or diagnoses related to the lymph nodes.  At separation, no such problems or abnormalities were noted.  The only notation of such is a diagnosis of lymphadenopathy from a November 1983 Reserve enlistment examination.  A subsequent consultation report indicates a right postauricular lymphadenopathy that was asymptomatic and presented no significant pathology.

Postservice records are largely silent as to any complaints, treatment, or diagnoses related to the lymph nodes as well, with two exceptions.  A March 2008 VA record shows the Veteran reported swelling and pain on the side of his head for about a week, with lumps behind his ear.  He was diagnosed with tinea capitis, described as a blistering and erythema on the scalp of the parietal area above the ear, and three tender lymph nodes were found in the post-auricular chain.  An August 2009 VA record notes a complaint of a lymph node behind the right ear since the 1980s, but no acute distress was noted.  The record made no other findings regarding the Veteran's lymph nodes.

On November 2011 VA lymphatic examination, the Veteran reported noticing some lumps behind his right ear in 1981, and said he was diagnosed with enlarged lymph nodes, which resolved with treatment.  However, he said they return occasionally, cause discomfort, but go away once he "pops his neck."  The examiner acknowledged the history of enlarged lymph nodes and the November 1983 Reserve examination diagnosed lymphadenopathy, but specifically indicated that nothing in the record indicated clinically significant pathology.  Specifically, the examiner observed that the 1983 consultation report specifically noted no significant pathology, and the actual active duty separation examination report found no lymphatic abnormalities.  In addition, the enlarged lymph nodes in 2008 were merely a typical and expected medical response to a nearby infection of the scalp.  After such infections cleared, the lymph nodes would typically recede.  

Subsequent records are entirely silent as to any complaints, treatment, or diagnoses related to the Veteran's lymph nodes.  

In light of the above, the Board finds that there is no basis upon which service connection maybe awarded for a disability manifested by swollen lymph nodes.  In particular, while the Veteran was diagnosed with lymphadenopathy on Reserve enlistment examination, such diagnosis was clinically insignificant and carried no pathology, and more importantly, did not occur during a period of active duty service qualifying for VA benefits.  The Veteran's STRs from his actual active duty service (February 1979 to February 1983) contain nothing related to a lymph node disorder.  However, it is even more notable that nothing in postservice records indicates the Veteran has a current diagnosis for a disability manifested by swollen lymph nodes.  The symptoms and "pathology" he points to as characteristics of his alleged disability are shown by the November 2011VA examiner to simply be normal physiological responses to nearby infections.  As two critical elements of service connection (in-service event or injury and current diagnosis) are missing, service connection for a disability manifested by swollen lymph nodes is not warranted.  In so finding, the Board has again considered the Veteran's alternate theory of entitlement based on Persian Gulf service under 38 U.S.C.A. § 1117, but, as noted above, finds that there is no legal merit to such a claim given the Veteran is not shown to have the qualifying Southwest Asia service that is a threshold element for such presumptive claims. 

Variously Diagnosed Psychiatric Disability

Finally, the Veteran contends that he has been diagnosed with a psychiatric disability that is related to his service.  There is also an implication in the Veteran's statements that his psychiatric distress may also be due to his right knee or leg disability.

STRs indicate the Veteran was seen once for psychiatric evaluation in January 1983.  At the time, he was diagnosed with probable anxiety and fear in response to the threat of a return to his former job as a cargo handler.  However, on February 1983 separation examination, there were no psychiatric abnormalities noted. 

In his January 2008 claim, the Veteran alleged that he had depression, and that his right knee and leg disability had been both a physical and a mental affliction.  In February 2008, he was referred to VA psychiatry for depression, and tested positive in a depression screen.  Thereafter, he was diagnosed with depressive disorder and adjustment disorder, but the psychiatrist's impression indicated that the Veteran's depression was related to losing his job and moving home.  The Veteran at the time attributed his demoralization to right knee and leg pain.  In the same month, he was suspected to have a personality disorder with Cluster A traits.  In March 2008, the Veteran stated that his depression was related to pressure to perform tasks while on active duty.  In August 2008, the Veteran was diagnosed with adjustment disorder with depressed mood.  In August 2010, VA records show the Veteran was diagnosed with adjustment disorder with anxiety and depression.  In March 2011 and April 2011, the Veteran was diagnosed with adjustment disorder with insomnia.  In June 2011, SSA records also indicate a diagnosis of adjustment disorder with insomnia.  

On November 2011 VA psychiatric examination, the examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood and a personality disorder with Cluster A traits.  He specifically indicated that the Veteran underwent a Trauma Symptoms Inventory Test, but that the results were invalid due to over-endorsing of symptoms and endorsement of symptoms that were not typical of PTSD, depression, or anxiety.  On psychiatric examination, there was no objective evidence of supporting symptoms or diagnosis of PTSD, depression, or anxiety.  The examiner explained that prior diagnoses of record were based on subjective reports of symptoms and traumatic experiences without any validation.  In addition, she found that the Veteran had a long history of personality problems, and cited to the in-service psychiatric evaluation as suggestive of personality issues as well.  Furthermore, she indicated that the Veteran's symptoms of depression and anxiety were likely due to his personality disorder because of rigid thinking patterns, poor adaptability to stressful situations, and lack of coping skills.  In addition, she opined that the Veteran's adjustment disorder with mixed anxiety and depression were also not related to his military service because the separation examination did not indicate any mental health issues.

Subsequent VA treatment records continue to show that the Veteran sought further psychiatric treatment, and was given a number of diagnoses.  In January and March of 2012, he was again diagnosed with depression.  SSA records received in September 2012 show he was awarded benefits for a personality disorder.  In January 2013, VA records include diagnoses of depression, anxiety, adjustment disorder, and adjustment disorder with mixed anxiety and depression.  In April 2013, he reported feeling like he was fighting demons while sleeping, and that his dreams caused him to wet the bed; he was diagnosed with PTSD.  In April 2014, he was diagnosed with major depressive disorder and a personality disorder, and combat was noted as an Axis IV factor.  In August 2014, he was diagnosed with adjustment disorder with anxiety and depression.  In September 2014, he was diagnosed with a mood disorder, and endorsed hopelessness.  At the time, his symptoms were found to be related to his health rather than service.  In October 2014, he was diagnosed with major depressive disorder, and again reported that he had Persian Gulf service with combat experience.  In February 2015, VA records note the Veteran reported combat experience during the Persian Gulf conflict, and being awarded the Bronze star for combat service.  The provider noted classic symptoms of depression.  

Based on a review of the record, the Board finds that service connection for a psychiatric disability is also not warranted.  In so finding, a threshold matter to resolve is weighing the various diagnoses of record.  As demonstrated above, the Veteran has been diagnosed by several providers with depressive disorder, anxiety disorder, adjustment disorder, adjustment disorder with anxiety and depression, PTSD, and a personality disorder.  However, what is particularly notable in this case is the November 2011 VA examiner's observation that most of the diagnoses given prior to the November 2011 examination were from VA providers, and were based on subjective reports of symptoms and traumatic experiences without any validation of such reports.  The Board notes that this is consistent with records showing the Veteran has several times reported Persian Gulf and combat service in the course of seeking psychiatric care.  VA records after the November 2011 examination show the Veteran continued to consistently report military service and experiences that are inconsistent with his service record to psychiatric care providers.  As discussed in detail above, such reports are unsubstantiated and wholly inconsistent with his service record; thus, they are less than credible, and any diagnoses based on such reports are of highly limited probative value.  Significantly, the symptoms most prevalently observed throughout psychiatric records are depression and anxiety, which are encompassed wholly by the VA examiner's diagnosis of adjustment disorder with mixed anxiety and depression.  Moreover, adjustment disorder is also the most commonly identified psychiatric diagnosis in the record, not including on VA examination.  In light of that, and considering the VA examiner had the benefit of reviewing the Veteran's entire medical and service record, had to opportunity to verify the Veteran's subjective reports, and included a thorough rationale reconciling her diagnosis from the others of record.  In contrast, the Board notes that the other VA diagnoses, even those that did not specifically take note of misreports of Persian Gulf and combat service, did not have the benefit of a full review of the Veteran's record, and are not accompanied by any supporting rationale.   Thus, the diagnoses identified in the November 2011 examination report are afforded greater probative value.  

The Board notes that it has considered the Veteran's implied secondary theory of entitlement (based on his right knee or leg pain) but, for reasons set out in the relevant analysis above, the Veteran's right knee or leg disability remains nonservice-connected.  Therefore, there is no basis upon which such a secondary claim may be granted for any psychiatric disability.  Consequently, the only issue to consider is whether the Veteran's adjustment disorder or personality disorder are otherwise related to his military service.

First, the Board notes that, under governing regulations, notwithstanding the fact that a personality disorder was not noted on service enlistment examination, such disability is nonetheless shown to preexist the Veteran's service, as it is, as the November 2011 examiner described, inherently a developmental disorder.  38 C.F.R. § 3.303(c).  A personality disorder is not a disease or injury for compensation purposes.  The Board can find no basis for granting service connection for the Veteran's personality disorder.

Turning to the Veteran's adjustment disorder with mixed anxiety and depression, the Board first finds that nothing of record shows such disability was diagnosed during service.  In so finding, it acknowledges that the Veteran was seen for psychiatric evaluation, and was noted to have "probable" anxiety and fear of a reassignment as a cargo handler, but finds that such notation does not constitute a clinical diagnosis.  Notably, subsequent records are entirely silent for any psychiatric treatment, complaints, or diagnoses, and no psychiatric problems were noted at separation, suggesting that any problems noted in January 1983 were acute and did not develop into a chronic psychiatric disability.  The Board also notes that the evidence of record, which shows that the earliest records of psychiatric complaints were in February 2008.  Notably, such records indicate his complaints were seemingly brought on by financial and employment woes, rather than related to service or his right knee or leg.  Therefore, service connection is not warranted on the basis that the Veteran's adjustment disorder was first diagnosed in service and has persisted since.  Furthermore, there is no basis for presumptively service connecting the Veteran's adjustment disorder, as it is not an enumerated disease under any of the applicable lists in 38 C.F.R. § 3.309.  Thus, the only way that the Veteran's adjustment disorder may be service connected is by showing it is otherwise related to his service and his psychiatric complaints therein.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau, 492 F.3d at 1377.  

Here, the only medical opinion regarding the etiology of the Veteran's adjustment disorder is in the November 2011 VA examination report.  That negative opinion is supported by a rationale pointing to the fact that the Veteran's psychiatric symptoms are more likely than not attributable to his personality disorder, and further pointing to the fact that, despite the evidence of psychiatric complaints or treatment in service, there was no evidence of mental health complaints at separation.  As the examination report reflects a thorough consideration of the relevant medical history and the rationale cites to supporting factual evidence and medical literature, it is highly probative evidence in this matter.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  As there is no competent medical evidence to the contrary, it is also persuasive.  Therefore, service connection for adjustment disorder with mixed anxiety and depression is also not warranted on the basis that such disability is otherwise related to the Veteran's military service.

As the preponderance of the evidence is against the claims adjudicated above, the Board finds that the benefit of the doubt rule does not apply, and the appeals in those matters must be denied.  Gilbert, 1 Vet. App. at 55.





ORDER

Service connection is not warranted for a right knee or leg disability, a disability manifested by swollen lymph nodes, or a psychiatric disability; the appeal in those matters is dismissed.


REMAND

The November 2011 VA examination report indicates that there is no objective evidence of a current skin disability.  However, the Board notes that under governing case law, to support his appeal, the Veteran need only show that he has had, at any point during the pendency of the appeal, been diagnosed with a skin disability.  A review of postservice VA treatment records clearly shows that the Veteran has been seen and treated for several skin-related complaints, specifically include tinea capitis in March 2008 and tinea unguium in December 2006, June 2007, and August 2011.  Additionally, there is a December 2009 notation of tinea at an unspecified site.  The Board also notes that skin conditions often are intermittently recurrent and receding, and may not always be observable.  Thus, notwithstanding the examiner's negative findings, the record shows that the Veteran has relevant skin diagnoses.  Furthermore, STRs document a diagnosis of dermatitis with unknown etiology in July 1979, which the November 2011 examiner also notes.  As such, the Board finds that the evidence raises a medical question as to whether the Veteran's current tinea-related diagnoses and his in-service dermatitis are related, and a remand for a supplemental opinion is needed. 

The Board also notes that the November 2011 VA examiner indicates there are no dermatology records associated with the Veteran's file.  As the matter is already being remanded for additional development, and VA records are constructively of record, the Board finds that efforts to identify and obtain any existing VA dermatology records should also be taken.


Accordingly, the case is REMANDED for the following action:

1)  Obtain any updated VA treatment records, to specifically include any dermatology records that are not already of record.

2)  Then, forward the record to an appropriate VA physician for an opinion regarding the likely etiology of the Veteran's current skin disabilities.  Based on a review of the entire record, the examiner must provide opinions responding to the following:

a. Please indicate, by medical diagnosis, each skin disability entity found.  The examiner must specifically consider and discuss, as necessary, the significance of the VA records diagnosing tinea capitis, tinea unguium, and tinea of an unspecified site.  If it is determined that he does not have one of the above-mentioned conditions, the examiner must explain why, reconciling such finding with the VA diagnoses of such.

b. For each skin disability diagnosed (to include tinea capitis, tinea unguium, and unspecified tinea, if not ruled out), is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service?  The examiner must specifically consider and discuss, as necessary, the significance of the July 1979 STRs noting a rash on the Veteran's back, diagnosed as dermatitis of unknown etiology.

All opinions must include a complete rationale, citing to supporting factual data and medical literature, as appropriate.

3) The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


